DISCIPLINARY ACTION
ORDER
The Disciplinary Review Board having filed a report recommending that SIXTO L. MACIAS of UNION CITY, who was admitted to the Bar of this State in 1980, be publicly reprimanded for his failure to answer an ethics complaint, in violation of Rule 1:20—3(i), and for his failure to cooperate with the Office of Attorney Ethics, in violation of RPC 8.1(b),
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and SIXTO L. MACIAS is hereby publicly reprimanded; and it is further
ORDERED that the report and recommendation of the Disciplinary Review Board and the complete record in this matter be made a permanent part of respondent’s file as an attorney at law; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for administrative costs incurred in the prosecution of this matter.